PER CURIAM.
We hold that appellant’s facsimile transaction report, which indicates that appellant’s fax, i.e., her notice of appeal, was successfully transmitted to the Office of Appeals at the Agency for Workforce Innovation within the applicable time frame, constituted sufficient evidence that appellant timely faxed her notice of appeal. See Reynolds v. SV Cent. Dania Props., Inc., 849 So.2d 1181, 1182-83 (Fla. 4th DCA 2003); Espanioly v. Fla. Unemployment Appeals Comm’n, 768 So.2d 1230, 1230 (Fla. 3d DCA 2000); cf. Mendelsohn v. *595Fla. Unemployment Appeals Comm’n, 851 So.2d 208, 209 (Fla. 1st DCA 2003). Accordingly, we reverse the Unemployment Appeals Commission’s order affirming the appeals referee’s determination that the appeal was untimely and remand for further proceedings.
REVERSED and REMANDED for further proceedings.
BOOTH, BENTON and LEWIS, JJ., concur.